Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is responsive to application No. 16/506,931 filed on 09/22/2021.  Claim(s) 1-6, 8-13, and 15-19 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, and 15-19 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim recites:
“generating first viewership data including (i) presence information of the first user… personally identifiable information of the first user that includes the captured facial images of the first user is removed from the first viewership data 

	Applicants specification also PGPUB (US 2019/0333080) recites in:
Personally Identifiable Information:
[0039] In some implementations, the client system sends the determined interest level to a server system for further processing, storage, and use (in a recommendation system, for example). In some implementations, the client system removes personally identifiable information before sending the interest information to the server system. In some implementations the user is able to log onto a service that tracks interest information over time and keeps an interest profile for the user.

[0122] In some implementations, the client system 1002 removes personally identifiable information from the media viewership data. In general, personally identifiable information is only retained if the user explicitly authorizes the system to track that information and only for the specific information the user authorizes the system to remember. For example, the user may authorize the system to retain the user's email information, but not any other personally identifiable information.

[0123] In some implementations, personally identifiable information includes, but is not limited to, names, addresses, birthdays, government issued ID numbers (such as a social security number or driver's license number), IP address, e-mail address, or social network account information. Personally identifiable information further includes any information that can be used to identify a specific user from the set of all users enrolled in the media viewership study. However, the transmitted media viewership data (e.g., the media viewership data 1012 shown in FIG. 10) includes non-personally identifiable demographic information. For example, the transmitted media viewership data 1012 includes the identity of the media content presented, the number of users, approximate age, sex, and approximate location of the users, including any times when a user arrived or departed during a particular piece of media content.

[0167] In accordance with some implementations, the client system (FIG. 10, 1002) removes personally identifiable information from the viewership data prior to transmitting viewership data to the server system (FIG. 10, 1020) (1404). As noted above, personally identifiable information includes, but is not limited to, names, addresses, birthdays, government issued ID numbers (such as a social security number or driver's license number), IP address, e-mail address, or social network account information.

Viewership Data:

[0131] In some embodiments, the facial recognition module 1016-1 uses a facial recognition algorithm to compare the extracted facial images to stored facial recognition data 1014-1. For each extracted facial image, the facial recognition module 1016-1 determines if the facial image matches the stored facial recognition data 1014-1. In determination that a facial image matches the stored facial recognition data 1014-1, the client system 1002-1 records the media viewership data 1012. In some implementations, the recorded media viewership data is sent to the server 1020 for aggregation with the data from other participants in the media viewership study.

[0166] In accordance with some implementations, the client system (FIG. 10, 1002) creates viewership data based on the user and the media content being presented in the proximity of the user (1402). In some implementations the viewership data contains a log of user viewing habits, including but not limited to the media content viewed, the time of viewing, the number of users present, and any other information relevant to users viewing habits. In some implementations the viewership data includes data concerning users who are not enrolled in a viewership study.

Transmission of facial images to server computer:

[0115]… In some implementations, the local (i.e., client system) camera captures facial images of viewers and securely transmits the facial images to a server computer, which attempts to identify the viewers using a database of facial recognition information that is stored on or otherwise accessible to the server. As with images captured by the client system, as described below the captured image data is deleted after use (e.g., to identify viewers) and is not stored on the server.

[0128] In some implementations, a facial recognition module 1016-1 includes software configured to extract facial images from visual data and then perform facial recognition algorithms to match facial images against the facial recognition data 1014-1 stored at the client system 1002-1. For example, if two users are identified in the captured visual data, the facial recognition module 1016-1 extracts a facial image for each user and compares the features found in the facial images to the data stored in the facial recognition database 1014-1. If the user is enrolled in a viewership study for which the system is configured to function, the client system 1002-1 will determine a match. In some implementations where facial recognition is performed at the server system 1020, the facial recognition data 1014-1 and the facial recognition module 1016-1 are also provided at the server, and the same elements may or may not be provided at the client system 1002-1.

Removal of facial images:

[0118] In some implementations, in accordance with a determination that a respective facial image does not match any of the users enrolled in the user viewership study, the system still counts and records the presence of these additional viewers. In some implementations, the client system temporarily retains the facial image for any unknown users to be able to later identify the same guest and prevent redundant counts. For example, the client system periodically captures facial images for one or more users. When the system identifies a user who is not enrolled in the user viewership study the system includes this user in the total count statistics. The system retains the facial image for the non-enrolled user. The system then compares future identified non-enrolled users to the retained facial images. In this way, the system avoids double counting an unknown user. However, the system only retains this facial information for a predetermined amount of time. For example, the retained facial images may be removed from the system at the end of each piece of media content.

[0130] In accordance with some implementations, the client system 1002 periodically gathers visual information... The visual information is discarded after the facial images are extracted. In this way, image data collected from private client environments 1008-1 is never transmitted to a server 1020 or otherwise shared with anyone outside of the image data is securely transferred to the server system 1020 from a client environment 1008, after performing facial recognition, the server discards the image data.
	
[0164] In some implementations, in accordance with a determination that the respective user is not a participant in the media viewership measurement study, the client system (FIG. 10, 1002) temporarily stores facial data to avoid redundant counting of viewers (1314). For example, the client system (FIG. 10, 1002) periodically captures visual data and analyzes it. One of the facts determined is the total number of users consuming the media content. If while a movie is being presented, the client system (FIG. 10, 1002) determines at a first time that there are 5 users enrolled in the study and 1 guest, the total number of users viewing the movie is 6. If the guest then leaves and another guest enters, the client system (FIG. 10, 1002) should then determine that a total of 7 unique users watched at least part of the movie. However, if the facial information for the guest is not retained, the client system (FIG. 10, 1002) will be unable to determine whether a new guest has entered or the same guest has remained. Thus temporarily storing the facial image of the guest prevents redundant counting.



The way Applicants invention is claimed, generation of first viewership data, involves removal of captured facial images of the first user from the first viewership data, at the end of media content and prior to transmitting viewership data to a server system. Which implies viewership data contained captured facial images in order for it to be removed. And wherein personally identifiable information of the first user includes the captured facial images of the first user.
Applicants specification as cited above recites personally identifiable information could be:
names, addresses, birthdays, government issued ID numbers (such as a social security number or driver's license number), IP address, e-mail address, or social network account information
	Applicants specification do not mention “captured facial images” of the user as part of personable identifiable information, that is part of viewership data to be removed prior to transmitting viewership information to the server.

	Applicants specification, does teach the removal of facial images of non-enrolled users in [0118], [0130], [0164]. However, temporary retention of facial images of non-enrolled users appear to be utilized to avoid redundant counting of viewers. The facial images captured periodically, are either discarded after extraction, or removed at the end of the media content.
	Based on Applicants specifications, including, but not limited to the sections cited, facial images of non-enrolled users are captured and temporarily retained to avoid redundant counting of viewers. However, it does not appear that these captured facial images itself are ever part of viewership data, that is created, or used in terms of viewership, only that it is utilized to count viewer(s). Similarly, even in the case of enrolled users, it does not appear that captured facial images are ever sent as part of viewership data to the server. The only time facial images are sent up to the server is when facial recognition is performed at the server, and even then, these facial images are not sent up as part of viewership data for aggregation. Facial images itself appear to be mainly utilized for recognition of users, both enrolled and non-enrolled, and do not appear to be part of viewership data. The possible identification and information extrapolated from them may end up being part of viewership data, but the facial images 
	Therefore, although Applicants specification do recite removal of captured facial images of non-enrolled users, there does not appear to be adequate support for the way the invention is currently claimed in independent claims, where facial images included as part of personally identifiable information is removed from viewership data.
	Appropriate correction(s) is/are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-12, and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wick et al. (US 7,669,213), in view of Ramaswamy et al. (US 2013/0205311), in view of Toebes et al. (US 2013/0147602), and further in view of Tateno (US 2013/0083961).
Consider claims 1, 8, and 15, Wick teaches a method for measuring viewership of media content, an electronic device for determining viewer interest, and a non-transitory computer readable storage medium storing one or more programs configured for execution by an electronic device, the one or more programs comprising instructions for: one or more processors; and memory storing one or more programs to be executed by the one or more processors; the one or more programs comprising instructions (Fig.1, Col 6: lines 20-34, Col 12: lines 4-17) for: 
obtaining, from a participant database, identification information for individuals who have agreed to participate in a media viewership totals measurement study (Col 6: lines 25-26 teaches system elements may include or be included in a database. Col 6: lines 51-55 teaches information service 135 stores trait information related to individuals 110 in 
detecting a first user of the client system; determining media content being presented in proximity to the first user (Col 9: lines 20-23 teaches while user 105 views the television program, dynamic user identification system 420 may identify the user 105 other viewers 110 presently viewing the same program. Col 13: lines 39-47 teaches context database services may store and record information when an individual has opened a webpage within the online context 315. Similarly, the context record may be removed when the individual has closed the web 
automatically determining if the first user is an individual who has agreed to participate in the media viewership totals measurement study (Col 8: lines 26-32 teaches dynamic user identification system 320 may be configured to indicate the number of other individuals 110 within the online context based on trait information, e.g., a participation preference, etc. Col 8: lines 44-65 teaches participation preferences which enable a user to opt-in or opt-out. Opted-in users may see and be seen using the dynamic user identification system 320. Col 9: lines 4-16 teaches subject to participation preferences dynamic user identification system 320 enables users certain actions/access within the system); and
in response to automatically determining that the first user is an individual who has not agreed to participate in the media viewership totals measurement study, generating first viewership data including (i) presence information of the first user, wherein non-personally identifiable information of the first user is maintained in the first viewership data, and (ii) information identifying the determined media content (Col 8: lines 63-65 teaches even when opted-out, a user’s un-named presence within a context still contributes towards the aggregate count of individuals within that context. Col 11: lines 50-53 teaches for individuals who have opted-
Wick does not explicitly teach detecting a first user of the client system in which facial images of the first user are captured;
determining user based on the captured facial images of the first user;
presence information is presence information indicating that the user is in proximity to the client system,
personally identifiable information of the first user that includes the captured facial images of the first user is removed from the first viewership data 
In an analogous art, Ramaswamy teaches presence information is presence information indicating that a user is in proximity to a client system (Paragraph 0014 teaches capturing a series of images of the environment and analyzing the images to determine an identity of one or more persons present in the media exposure environment, amount of people present, etc);
detecting a first user of a client system in which facial images of the first user are captured; determining user based on the captured facial images of the first user (Paragraph 0014 teaches capturing a series of images of the environment and analyzing the images to determine an identity of one or more persons present in the media exposure environment, amount of people present, etc. Paragraph 0037, 0081 teaches system executes a facial recognition procedure such that people captured in the frames can be individually identified. Identifying people and monitoring the media exposure environment).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wick to include presence information is presence information indicating that a user is in proximity to a client system; detecting a first user of a client system in which facial images of the first user are captured; determining user based on the captured facial images of the first user, as taught by Ramaswamy, for the advantage of providing more precise identification of 
The combination of Wick and Ramaswamy teach “automatically determining if the first user is an individual who has agreed to participate in the media viewership totals measurement study based on the captured facial images of the first user”. Where determining whether a corresponding user has agreed or did not agree to participate in media viewership totals measurement study is already taught by Wick as evidenced above. However, Wick did not explicitly teach identification of user based on captured facial images, for which Ramaswamy was brought in to teach. The combination of Wick and Ramaswamy would provide for a combined system where users are identified through facial recognition, and through that identification determine which user the facial image pertains to, and combined system can further determine if that user has opted to participate in the media viewership totals measurement study.
Wick and Ramaswamy do not explicitly teach personally identifiable information of the first user that includes the captured facial images of the first user is removed from the first viewership data at an end of the media content and prior to transmitting the first viewership data external to the client system in response to determining that the personally identifiable information was not specifically authorized by the first user for the client system to track that personally identifiable information.
System is able to determine user identity and various other aspects related to user(s) that may be stored on client system. Sharing of user data is limited to what is authorized by the user. Thus information not specifically authorized is removed/left out after a watched program {end of media content} and prior to transmitting/providing information to external system(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wick and Ramaswamy to include personally 
Wick, Ramaswamy, and Toebes do not explicitly teach personally identifiable information of a first user that includes the captured facial images of the first user from the first viewership data.
In an analogous art, Tateno teaches personally identifiable information of a first user that includes the captured facial images of the first user from the first viewership data (Paragraph 0023 teaches detecting facial image data on the viewer, correlating the facial image data on the viewer with program information on the program and transmitting the viewer information).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wick, Ramaswamy, and Toebes to include personally identifiable information of a first user that includes the captured facial images of the first user from the first viewership data, as taught by Tateno, for the advantage of correlating a scene of a TV program with facial expression of a 
The combination of Wick, Ramaswamy, Toebes, and Tateno teach “generating first viewership data including… personally identifiable information of the first user that includes the captured facial images of the first user is removed from the first viewership data at an end of the media content and prior to transmitting the first viewership data external to the client system.” Toebes already taught the removal of personally identifiable information from the viewership data as evidenced above. However, Toebes did not explicitly teach that personally identifiable information includes captured facial images of a first user, for which Tateno was brought in to teach. The combination of Wick, Ramaswamy, Toebes, and Tateno provides a combined system where personally identifiable information would include captured facial images, where if personally identifiable information were to be removed from viewership data, captured facial images included in personally identifiable information that are part of viewership data, would also be removed from the viewership data.

Consider claims 2, 9, and 16, Wick, Ramaswamy, Toebes, and Tateno teach further including instructions for: 
in accordance with a determination that the first user is an individual who has agreed to participate in the media viewership totals measurement study, generating second viewership data including (i) demographic information of the first user, (ii) presence information of the first user, and (iii) information identifying 

claims 3, 10, and 17, Wick, Ramaswamy, Toebes, and Tateno teach further including instructions for: in accordance with the determination that the first user is an individual who has not agreed to participate in the media viewership totals measurement study (Wick - Col 8: lines 63-65 teaches even when opted-out, a user’s un-named presence within a context still contributes towards the aggregate count of individuals within that context. Col 11: lines 50-53 teaches for individuals who have opted-out or who are globally excluded, the WhoIsHere services 330 may store only anonymous presence information for contribution to a total presence count of the online context 315. Col 14: lines 15-18 teaches for an individual indicated as globally excluded, context database services 440 indicate the presence of that individual generically by incorporating their presence only in a count of total users within the context 315), temporarily storing the presence information of the first user to avoid redundantly counting the first user (Wick - Col 12: lines 48-50 teaches context database services 440 may receive indication of each presence and itself may filter out instances of redundant presence. Col 13: lines 39-47 teaches context database services may store and record information when an individual has opened a webpage within the online context 315. Similarly, the context record may be removed when the individual has closed the web page within the online context 315).

Consider claims 4, 11, and 18, Wick, Ramaswamy, Toebes, and Tateno teach further comprising a presence sensor, and wherein the instructions for detecting the first user include instructions for detecting, via the presence sensor, 

Consider claims 5 and 12, Ramaswamy further teaches wherein the presence sensor is a camera, and wherein the one or more programs further include instructions for: analyzing captured visual or infrared data from the camera to determine a body position of the first user; and estimating user interest of the first user in the presented media content based on the body position of the first user (Paragraph 0014-0015, 0029; Paragraph 0050-0057, 0063-0066).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Wick, Ramaswamy, Toebes, and Tateno to include wherein a presence sensor is a camera, and wherein one or more programs further include instructions for: analyzing captured visual or infrared data from the camera to determine a body position of a first user; and estimating user interest of the first user in the presented media content based on the body position of the first user, as further taught by Ramaswamy, for the advantage of determining a percentage indicative of a likelihood the audience member(s) is engaged with the .

Claim(s) 6, 13, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wick et al. (US 7,669,213), in view of Ramaswamy et al. (US 2013/0205311), in view of Toebes et al. (US 2013/0147602), in view of Tateno (US 2013/0083961), and further in view of Hammond (US 2014/0282645).
Consider claims 6, 13, and 19, Wick, Ramaswamy, Toebes, and Tateno do not explicitly teach further including instructions for: discarding presence information of the first user after a predetermined amount of time.
In an analogous art, Hammond teaches discarding presence information of a first user after a predetermined amount of time (Paragraph 0019 teaches panelists refer to people who have agreed to have their media exposure monitored. Paragraph 0026 teaches people meter 108 counts the number of audience members. Paragraph 0020 teaches people meter captures an image of the audience and attempts to identify and/or identifies the audience member(s) based on the captured image. Paragraph 0044 teaches detecting images of the panelist 112 and/or other audience members in the monitored area 102. Paragraph 0036 teaches storage of information in a storage device or storage disk for any duration, e.g., for brief instances, for temporarily buffering, and/or for caching of information).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425